 


115 HRES 600 EH: Providing for consideration of the bill (H.R. 849) to repeal the provisions of the Patient Protection and Affordable Care Act providing for the Independent Payment Advisory Board.
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
1st Session
H. RES. 600 
In the House of Representatives, U. S.,

November 2, 2017
 
RESOLUTION
Providing for consideration of the bill (H.R. 849) to repeal the provisions of the Patient Protection and Affordable Care Act providing for the Independent Payment Advisory Board.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 849) to repeal the provisions of the Patient Protection and Affordable Care Act providing for the Independent Payment Advisory Board. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  Karen L. Haas,Clerk. 